DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 08/17/2021 has been entered.  Claims 1-12 and 15 are currently pending in the application.
Claim Objections 
Claims 1-3 are objected to because of the following informalities:
In claim 1, lines 10, a comma appears to be missing immediately after "element" and before "wherein";
In claim 1, lines 11-12, "the frontal supporting element" appears to read "the frontal supporting part";
In claim 2, line 2, "a one-layer material or multilayer material" appears to read "a one-layer material or a multilayer material";
In claim 3, line 2, "a one-layer material or multilayer material" appears to read "a one-layer material or a multilayer material";
In claim 15, "characterized in that wherein" appears to read "wherein".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the sides of the pants", which renders the claim indefinite.  There is insufficient antecedent basis for "the sides" in the claim.  The claim has previously set forth a front side of the pants and a backside of the pants.  It is unclear whether "the sides of the pants" refers to the previously defined front and back sides of the pants, or two lateral sides of the pants.  For examination purposes examiner has interpreted "the sides of the pants" as two lateral sides of the pants. 
Claims 2-12 and 15 each depends from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030 U). 
Regarding claim 1, Baumhueter discloses a pair of men's pants (men's long underpants; fig. 1; see English translation; page 2, ll. 45-50) having a band-shaped supporting element (panty portion 1 between waistband 2 and edge strip 4, wherein the panty portion 1 providing support to a user's lower abdominal area; fig. 1; page 2, ll. 49-53) and a frontal supporting part (suspensory 7; fig. 1; page 2, 51-53), 
wherein the frontal supporting part (suspensory 7; fig. 1) centrally arranged on a front side of the pants (see fig. 1) extends from a crotch region (see fig. 1) to a waistband (waistband 2; fig. 1; page 2, ll. 49-50) of the pants, and 
wherein the band-shaped supporting element (panty portion 1; fig. 1) continuously extends at least from left and right sides of the pants to the frontal supporting part (see fig. 1), and 
wherein the band-shaped supporting element (panty portion 1; fig. 1) comprises a lower edge (edge strip 4; fig. 1; page 2, ll. 51-53), wherein the lower edge of the band-shaped supporting element on the front side of the pants has an arcuate course across a right groin portion and a left groin portion of the wearer (see fig. 1), starting from the frontal supporting part (see fig. 1), and 
wherein the pants comprise pant legs (leg warmers 3; fig. 1; page 2, ll. 49-53), 
wherein the two pant legs extend from the lower edge (edge strip 4; fig. 1) of the band-shaped supporting element (see fig. 1), and the two pant legs are firmly connected to the lower edge of the band-shaped supporting element (see fig. 1; page 1, ll. 24-32; page 2, ll. 54-58).
Baumhueter does not explicitly disclose wherein the band-shaped supporting element continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part; and wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer.  However, Baumhueter does disclose the band-shaped supporting element is formed as a panty portion (panty portion 1; fig. 1) having leg openings (fig. 1; page 1, ll. 18-32), wherein the panty portion integrated with the leg portions (leg warmers 3; fig. 1) at leg openings of the brief (see fig. 1; page 1, ll. 18-32) by edge strips 4 which surround the leg openings in the brief (page 1, ll. 24-30; page 2, ll. 51-53), and wherein the position of a lower edge of the band-shaped supporting element is at a connecting area of a brief and a pair of leg openings, wherein the connecting area is identified by the edge strips 4 (fig. 1; page 1, ll. 18-32).  Further, it has been common knowledge that a men's brief comprising a tubular structure wrapping around a wearer's body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the pair of pants as disclosed by Baumhueter, with wherein the band-shaped supporting element, i.e., the panty portion 1, continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part, and wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer, in order to provide a panty portion with continuous coverage and support to the user's front side and back side.  In other words, using a band-shaped supporting element, i.e., a panty portion, which extends continuously from a backside of the pants across the sides of the pants to the frontal supporting part wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between waistband of the pants and the coccyx of the wearer, is not of innovation but of ordinary skill and common sense.
Baumhueter does not disclose wherein a width of the band-shaped supporting element, at its both ends, is at most 60% of the length of a frontal supporting element.  However, Baumhueter does show a width of the band-shaped supporting element (panty portion 1; fig. 1), at its both ends, appears to be less than 80% of a length of the frontal supporting element (suspensory 7; see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Baumhueter, to have formed wherein the width of the band-shaped supporting element, at its both ends, is at most 60% of the length of the frontal supporting element.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 2, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the band-shaped supporting element is a one-layer material or multilayer material, a belt band or combinations thereof (the band-shaped supporting element 1 must have either one layer of material or more than one layer of material).
Regarding claim 3, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part is a one-layer material or  multilayer material, a band or combinations thereof (the frontal supporting part 7 must be either one-layer material or a multilayer material).
Regarding claim 4, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element has a width of 0.5 cm to 15 cm.  However, it has been a common practice to form a panty portion with a width of about 0.5 cm to 15 cm based on the size range of a male adult.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Baumhueter, to have formed a band-shaped supporting element with a width of 0.5 cm to 15 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 5, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the band-shaped supporting element is firmly connected to the waistband along its upper edge (see fig. 1).
Regarding claim 9, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part (suspensory 7; fig. 1), at its respective side edges, is firmly connected at least partially to the two ends of the band-shaped supporting element (panty portion 1; fig. 1), or the band-shaped supporting element is integrally formed together with the frontal supporting part (panty portion 1; fig. 1).
Regarding claim 11, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the pair of pants furthermore comprises a supporting band (edge strip 4; fig. 1; page 2, ll. 51-53), which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part (surrounds leg openings of the underpants; fig. 1; page 1, ll. 24-30).
Regarding claim 15, Baumhueter discloses the pair of men's pants according to Claim 1, and Baumhueter further discloses wherein the frontal supporting part comprises an upper edge (see fig. 1), which is flush with an upper edge of the band-shaped supporting element (see fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) in view of Loeffel (US 3,250,273 A).
Regarding claim 6, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element comprises at least one recess.  However, Loeffel teaches a pair of men's pants (a male brief type garment 10; figs. 1-2, 4-5; col. 1, ll. 9-12; col. 2, ll. 37-42) comprising a band-shaped supporting element (formed by main contractile element 11, side panels 14, 15 and rear panel 13; figs. 1, 2, 4; col. 2, ll. 37-42), wherein the band-shaped supporting element comprises at least one recess (side panels 14 and 15 are bounded by diverging edges 53 and 54, converging edges 55 and 56, thereby forming recesses 59, 60 on element 11; figs. 4-6; col. 3, ll. 30-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the band-shaped supporting element comprises at least one recess, as taught by Loeffel, in order to permit adequate expansion for normal changes in girdles during the course of the period in which the garment is worn, without materially altering the normal constricting force of the garment (Loeffel; col. 3, ll. 40-48).
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) in view of Atlee (US 3,517,666 A).
Regarding claim 7, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material.  However, Atlee teaches wherein a pair of men's pants (man's underpants; fig. 1; col. 1, ll. 21-32; col. 3, ll. 17-23) comprises a frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23), wherein the frontal supporting part comprising a double-layer material (three plies; col. 4, ll. 29-61), and a membrane is arranged between the two layers of the material (a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material, as taught by Atlee, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 8, Baumhueter and Atlee, in combination, disclose the pair of men's pants according to Claim 7, but Baumhueter does not disclose wherein the membrane is impervious to moisture.  However, Atlee teaches wherein a membrane is impervious to moisture (a ply comprising a water-repellent material can be arranged as a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein a membrane is impervious to moisture, as taught by Atlee, to use the membrane as a middle layer, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 10, Baumhueter discloses the pair of men's pants according to Claim 1, but Baumhueter does not disclose wherein the band-shaped supporting element and/or the frontal supporting part is elastic.  However, Atlee teaches wherein the frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23) is elastic (col. 3, ll. 69-75; col. 4, ll. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the frontal supporting part is elastic, as taught by Atlee, in order to prevent uncomfortable restriction in the event of an inconvenient enlargement of the genitals (Atlee; col. 3, ll. 69-75).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of band-shaped supporting element and/or the frontal supporting part as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using an elastic material for the band-shaped supporting element and/or the frontal supporting part would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhueter (DE 7519030U) and Edwardsen (US 2010/0170028 A1).
Regarding claim 12, Baumhueter discloses the pair of men's pants according to Claim 11, but Baumhueter does not disclose wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants.  However, Edwardsen teaches a pair of men's pants (underwear 11 for a male person; fig. 1; para. 0037; claim 1) comprising a supporting band (band 17; fig. 1; para. 0037), wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants (band 17 extends around the entire body in spaced relation with waistband 14; fig. 1; paras. 0025, 0037; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Baumhueter, with wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).
Claims 1-5, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1). 
Regarding claim 1, Okamoto discloses a pair of men's pants (male underpants 1A; figs. 5-6; paras. 0062, 0094) having a band-shaped supporting element (front portions 40a, front portions 50, upper front portions 10A, rear portions 40b, upper rear portions 10A and rear portions 50, together forming a band-shaped supporting element; see annotated fig. 5-6; paras. 0062, 0094) and a frontal supporting part (public part 20A; figs. 5-6; paras. 0062, 0094), 
wherein the frontal supporting part centrally arranged on a front side of the pants (see figs. 5-6; paras. 0062, 0094) extends from a crotch region to a waistband of the pants (from crotch region to waistband 30; figs. 5-6; paras. 0062, 0078, 0094), and 
wherein the band-shaped supporting element continuously extends from a backside of the pants across the sides of the pants to the frontal supporting part (see annotated figs. 5-6), and wherein the band-shaped supporting element comprises a lower edge (see annotated figs. 5-6), and 
wherein a width of the band-shaped supporting element, at its both ends, is at most 60% of a length of the frontal supporting part (see fig. 5), and 
wherein in the state of the pants being worn the band-shaped supporting element extends on the backside of the pants in the region between the waistband of the pants and the coccyx of the wearer (see annotated fig. 5).
Okamoto does not explicitly disclose wherein the lower edge of the band-shaped supporting element on the front side of the pants has an arcuate course across a right groin portion and a left groin portion of the wearer, starting from the frontal supporting part.  However, Fig. 5 of Okamoto appears to show the lower edge of the band-shaped supporting element on the front side of the pants has a substantially straight course across a right groin portion and a left groin portion of the wearer, starting from the frontal supporting part.  One of ordinary skill of the art would recognize that it has been an obvious design of choice in the garment art to use a substantially straight course or an arcuate course for an edge of a fabric piece in a garment.  Therefore, it would have been obvious design of choice to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the straight lower edge of the band-shaped supporting element on the front side of the pants as disclosed by Okamoto, to have a slight arcuate shape.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Okamoto does not explicitly disclose wherein the pants comprise pant legs, wherein the two pant legs extend from the lower edge of the band-shaped supporting element, and the two pant legs are firmly connected to the lower edge of the band-shaped supporting element.  However, Okamoto does disclose wherein the pants comprise two lower portions (left front lower portion 10A and left rear lower portion 40a together forming a left lower portion, and right front lower portion 10A and right rear lower portion 40a together forming a right lower portion; see annotated figs. 5-6), wherein the two lower portions extend from the lower edge of the band-shaped supporting element to leg openings (see annotated figs. 5-6), and the two lower portions are firmly connected to the lower edge of the band-shaped supporting element (either sewing or bonding; para. 0076).  Further, Okamoto discloses that the invention is a garment with a crotch for covering at least part of a lower body of a wearer (para. 0008; claim 1); therefore Okamoto's disclosure encompasses the scope of men's boxer briefs and men's long pants which comprising two legs.  Therefore, it would have been obvious design of choice to one having ordinary skill in the garment art before the effective filing date of the invention to have modified men's underpants as disclosed by Okamoto, to have longer lower portions to further cover at least a portion of the wearer's legs, in order to provide suitable lower body garments for specific desired applications.

    PNG
    media_image1.png
    667
    884
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2012/0186001 A1

    PNG
    media_image2.png
    600
    860
    media_image2.png
    Greyscale

Annotated Fig. 6 from US 2012/0186001 A1

Regarding claim 2, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element is a one-layer material or (a) multilayer material, a belt band or combinations thereof (inherent feature; either one-layer of multilayer).
Regarding claim 3, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part is a one-layer material or (a) multilayer material, a band or combinations thereof (three-layer structure; figs. 5, 7; paras. 0065, 0077).
Regarding claim 4, Okamoto discloses the pair of men's pants according to Claim 1, but does not explicitly disclose wherein the band-shaped supporting element has a width of 0.5 cm to 15 cm.  However, it has been a common practice to form a panty portion with a width of about 0.5 cm to 15 cm based on the size range of a male adult.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band-shaped supporting element, as disclosed by Baumhueter, to have formed a band-shaped supporting element with a width of 0.5 cm to 15 cm.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 5, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element is firmly connected to the waistband along its upper edge (para. 0077).
Regarding claim 9, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part, at its respective side edges, is firmly connected at least partially to two ends of the band-shaped supporting element (sewn or bonded; para. 0076), or the band-shaped supporting element is integrally formed together with the frontal supporting part.
Regarding claim 10, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the band-shaped supporting element and/or the frontal supporting part is elastic (at least front and rear portions 10A are elastic; see annotated figs. 5-6; para. 0063).
Regarding claim 15, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part comprises an upper edge (see fig. 5), which is flush with an upper edge of the band-shaped supporting element (see fig. 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) in view of Loeffel (US 3,250,273 A).
Regarding claim 6, Okamoto discloses the pair of men's pants according to Claim 1, but does not disclose wherein the band-shaped supporting element comprises at least one recess.  However, Loeffel teaches a pair of men's pants (a male brief type garment 10; figs. 1-2, 4-5; col. 1, ll. 9-12; col. 2, ll. 37-42) comprising a band-shaped supporting element (formed by main contractile element 11, side panels 14, 15 and rear panel 13; figs. 1, 2, 4; col. 2, ll. 37-42), wherein the band-shaped supporting element comprises at least one recess (side panels 14 and 15 are bounded by diverging edges 53 and 54, converging edges 55 and 56, thereby forming recesses 59, 60 on element 11; figs. 4-6; col. 3, ll. 30-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the underpants as disclosed by Okamoto, with wherein the band-shaped supporting element comprises at least one recess, as taught by Loeffel, in order to permit adequate expansion for normal changes in girdles during the course of the period in which the garment is worn, without materially altering the normal constricting force of the garment (Loeffel; col. 3, ll. 40-48).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) in view of Atlee (US 3,517,666 A).
Regarding claim 7, Okamoto discloses the pair of men's pants according to Claim 1, and further discloses wherein the frontal supporting part comprises a double-layer material, and an internal member is arranged between the two layers of the material (front fabric 20c, rear fabric 20d and internal member 20e; fig. 7; para. 0065).  
Okamoto does not explicitly disclose wherein the internal member is a membrane.  However, Atlee teaches wherein a pair of men's pants (man's underpants; fig. 1; col. 1, ll. 21-32; col. 3, ll. 17-23) comprises a frontal supporting part (pouch 10; fig, 1; col. 3, ll. 17-23), wherein the frontal supporting part comprising a double-layer material (three plies; col. 4, ll. 29-61), and a membrane is arranged between the two layers of the material (a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the underpants as disclosed by Okamoto, with wherein the frontal supporting part comprises a double-layer material, and a membrane is arranged between the two layers of the material, as taught by Atlee, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Regarding claim 8, Okamoto and Atlee, in combination, disclose the pair of men's pants according to Claim 7, but Okamoto does not disclose wherein the membrane is impervious to moisture.  However, Atlee teaches wherein a membrane is impervious to moisture (a ply comprising a water-repellent material can be arranged as a middle layer; col. 4, ll. 29-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Edwardsen, with wherein a membrane is impervious to moisture, as taught by Atlee, to use the membrane as a middle layer, in order to provide a frontal supporting part which can absorb any drops of urine which may enter it and also give maximum sanitary protection to the outer clothing and to prevent soil from appearing on the outside of the pouch (Atlee; col. 4, ll. 29-61).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2012/0186001 A1) in view of Edwardsen (US 2010/0170028 A1).
	Regarding claim 11, Okamoto discloses the pair of men's pants according to Claim 1, but does not disclose wherein the pair of pants furthermore comprises a supporting band, which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part.  However, Edwardsen teaches a pair of men's pants (underwear 11 for a male person; fig. 1; para. 0037; claim 1), wherein the pair of pants furthermore comprises a supporting band (elastic band 17; fig. 5; paras. 0041-0042; claim 1), which continuously extends from a backside of the pants across lateral sides of the pants to at least a frontal supporting part (see fig. 5 and referencing figs. 1-2; paras. 0041-0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Okamoto, with wherein the pair of pants furthermore comprises a supporting band, which continuously extends from the backside of the pants across the sides of the pants to at least the frontal supporting part, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).
Regarding claim 12, Okamoto and Edwardsen, in combination, disclose the pair of men's pants according to Claim 11, but Okamoto does not disclose wherein the supporting band is continuous all around, and extends from the backside of the pants across the lateral sides of the pants and across the crotch region of the pants.  However, Edwardsen teaches wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants (band 17 extends around the entire body in spaced relation with waistband 14; fig. 1; paras. 0025, 0037; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pants as disclosed by Okamoto, with wherein the supporting band is continuous all around, and extends from the backside of the pants across the sides of the pants and across the crotch region of the pants, as taught by Edwardsen, in order to provide additional support to the user's crotch portion (Edwardsen; para. 0025).


Response to Arguments
Applicant's arguments filed on 08/17/2021 have been fully considered and addressed as followed.
Applicant Remarks: With respect to claim 1, Applicant asserts that the skilled artisan would be easily apprised of the meaning of "the sides of the pants" are each located between the backside of the pants and the frontal supporting part.
Examiner's response: Examiner respectfully disagrees.  It is noted that there is insufficient antecedent basis for "the sides" in the claim. The claim has previously set forth a front side of the pants and a backside of the pants. In addition, the pants also includes two lateral sides. Therefore it is unclear which sides applicant is referring to.
Applicant Remarks: With respect to claim 1, Applicant asserts that it would not have been obvious to a person skilled in the art to adjust the width of the band-shaped supporting element as disclosed by Edwardsen being at most 60% of the length of the frontal supporting element because Edwardsen's band 17 is configured to extend under scrotum.
Examiner's response: First, Examiner notes that Fig. 5 of Edwardsen appears to show that band 17 not only extends under a scrotum, but also extends in front of the scrotum; and Edwardsen further discloses that band 17 in front of the underwear may be made of a non-elastic fabric or configured for giving room for the penis and scrotum so that the genitals are not pressed against the body; by this way, the band 17 still generates a small lifting effect, thereby avoiding skin contact between the scrotum and the thighs (para. 0042).  Nevertheless, Examiner agrees that it may not be obvious to a person skilled in the art to adjust the width of the band-shaped supporting element as disclosed by Edwardsen being at most 60% of the length of the frontal supporting element; accordingly the rejections are withdrawn.
Applicant Remarks: With respect to claim 1, Applicant asserts that Baumhueter teaches away from claim 1 because Baumhueter does not disclose or suggest that the band-shaped supporting element at both ends exerts a horizontal traction to the frontal supporting part because of slot (8).
Examiner's response: Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., the band-shaped supporting element at both ends exerts a horizontal traction to the frontal supporting part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Baumhueter's teaching meets the claimed structural requirements of claim 1 and does not teach away from claim 1.
Applicant Remarks: With respect to claim 1, Applicant asserts that Baumhueter does not disclose that a width of the band-shaped supporting element, at its both ends, is at most 60% of a length of the frontal supporting element.
Examiner's response: This argument has been previously addressed in the Final Rejection mailed on 11/16/2020 and reiterated here.  First, it is noted that Baumhueter does disclose that a width of the band-shaped supporting element, at its both ends, is less than a length of the frontal supporting element.  Second, the exact proportion between the width of the band-shaped supporting element and the length of the frontal supporting element is an obvious variation of engineering design choice and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
No other arguments are presented.  The rejections based on Baumhueter are considered to be proper and are maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732